DETAILED ACTION
This is a first action on the merits, in response to the claims received 2/23/2021. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9963145.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented, similar subject matter within claim(s) 1-20 of patent 9963145 contain(s) every element of claim(s) 1-25 of the instant application and as such anticipates (s) claim(s) 1-20 of the instant application.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10926762.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented, similar subject matter within claim(s) 1 of patent 10926762 contain(s) every element of claim(s) 1 of the instant application and as such anticipates (s) claim(s) 1 of the instant application.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 9648107.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented, similar subject matter within claim(s) 19 of patent 9648107 contain(s) every element of claim(s) 1 of the instant application and as such anticipates (s) claim(s) 1 of the instant application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859